DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “high” and “low” in claim 7 with regard to frequency and amplitude of vibrations are relative terms which renders the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, it is unclear what is meant by the spring and elastomeric damper being “adapted to” absorbing certain things, as this appears to imply intrinsic qualities of a metallic spring and an elastomeric damper, in which case the mere presence of these components would suffice. As such, for the sake of the rejections below, it is understood that comprising a metallic spring, and comprising an elastomeric damper is sufficient to perform these functions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (U.S. Patent No. 6,239,928), hereinafter referred to as Whitehead, in view of Kakinuma (U.S. Patent No. 4,728,181), hereinafter referred to as Kakinuma.

In regard to claim 1, Whitehead teaches a visual aid winglet for a vehicle (Whitehead abstract noting an exterior rearview mirror assembly including a housing and a reflective mirror element) comprising:
a visual aid (Whitehead Figs. 3-4 showing reflective mirror element 44; and Whitehead column 6, lines 14-19 noting reflective assembly 20 including first and second reflective mirror elements which can be conventional non-electrooptic or electrochromic mirrors):
a housing adapted to house the visual aid (Whitehead Figs. 3-4 showing mirror housing 18);
a base (Whitehead Figs 3-4 showing mounting bracket 14 which the mirror subassembly 12 comprising the mirror housing 18 attaches to); and
an articulating structure engaged between the base and the housing, adapted to pivot the housing with respect to the base about an axis (Whitehead column 10, lines 57-67, and column 11, lines 1-7 noting that the mirror subassembly 12 (comprising mirror housing 18) can be pivoted about the mounting bracket 14 (base) between a normal operating position and a folded position close to the vehicle body. The mirror assembly may include a power fold mechanism. Housing 18 folds or pivots about a fold-away axis, for example bushing 62, on a non-folding portion, for example bracket 14, of exterior mirror assembly 10), and the articulating structure including a metallic biasing member (Whitehead column 7, lines 30-39 noting mirror mounting bracket 14 includes a spring 88, which biases the lower surface 58a of mounting flange 58 into frictional engagement with the upper surface 80b' of lower flange cover 80b. In this manner, in order to move mirror subassembly 12 and support arm 16 to a folded, break-away position, as shown in FIG. 3, a force must be applied to mirror subassembly 12 or support arm 16 to overcome the friction between mounting flange 58 and lower flange cover 80b and to compress spring 88).
However, Whitehead does not expressly disclose that the articulating structure includes a damper for the absorption of vibration.
In the same field of endeavor, Kakinuma teaches the articulating structure includes a damper for the absorption of vibration (Kakinuma Figs. 1-7 showing shock absorbing member 8 positioned within the articulating pivoting section of the folding mirror apparatus; and Kakinuma column 4, lines 46-52 noting a vehicle's vibration and an external shock to be applied to the mirror case 3 is effectively absorbed by the resilient force of the shock absorbing member 8 arranged between the outer cylinder 7 and the inner cylinder 6).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma, as both disclosures relate to the field of folding vehicle side mirrors that comprise biasing springs, and both disclosures are directed towards the importance of preventing vibrations in the mirror assembly. The teachings of Kakinuma would benefit the teachings of Whitehead by providing a shock absorbing material within the articulating pivot portion of the folding mirror, for additional protection against vehicle vibration and external shock applied to the mirror casing. Thus, modified to incorporate the teachings of Kakinuma, the teachings of Whitehead include all of the limitations presented in claim 1.

In regard to claim 2, Whitehead and Kakinuma teach all of the limitations presented in claim 1 as discussed above. In addition, Whitehead teaches wherein the articulating structure is constructed to pivot the housing between a predefined retracted state and a protracted state (Whitehead column 10, lines 57-67, and column 11, lines 1-7 noting that the mirror subassembly 12 (comprising mirror housing 18) can be pivoted about the mounting bracket 14 (base) between a normal operating position and a folded position close to the vehicle body).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma for the same reasons as stated above in regard to claim 1.

In regard to claim 6, Whitehead and Kakinuma teach all of the limitations presented in claim 1 as discussed above. In addition, Whitehead teaches wherein the visual aid is one or more of a camera and a reflective surface (Whitehead Figs. 3-4 showing reflective mirror element 44; and Whitehead column 6, lines 14-19 noting reflective assembly 20 including first and second reflective mirror elements which can be conventional non-electrooptic or electrochromic mirrors).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma for the same reasons as stated above in regard to claim 1.


Claims 3-5, 7-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (U.S. Patent No. 6,239,928), hereinafter referred to as Whitehead, in view of Kakinuma (U.S. Patent No. 4,728,181), hereinafter referred to as Kakinuma, in further view of Ekenhorst (U.S. Publication No. 2008/0204912), hereinafter referred to as Ekenhorst.

In regard to claim 3, Whitehead and Kakinuma teach all of the limitations of claim 1 as discussed above. In addition, Whitehead teaches wherein the biasing member is a metallic spring member (Whitehead column 7, lines 30-39 noting mirror mounting bracket 14 includes a spring 88, which biases the lower surface 58a of mounting flange 58 into frictional engagement with the upper surface 80b' of lower flange cover 80b. In this manner, in order to move mirror subassembly 12 and support arm 16 to a folded, break-away position, as shown in FIG. 3, a force must be applied to mirror subassembly 12 or support arm 16 to overcome the friction between mounting flange 58 and lower flange cover 80b and to compress spring 88). 
However, Whitehead does not expressly disclose and the damper is elastomeric.
In the same field of endeavor, Kakinuma teaches the damper is made of a resilient, shock absorbing material with resilient deformation (Kakinuma column 1, lines 45-50 noting a shock absorbing material; and Kakinuma column 4, lines 55-59 noting a shock absorbing apparatus for a door mirror with a low cost and a simple construction by utilizing resilient deformation of a shock absorbing member composed of resilient material; and Kakinuma column 4, lines 48-51 noting a vehicle's vibration and an external shock to be applied to the mirror case 3 is effectively absorbed by the resilient force of the shock absorbing member 8).
However, Kakinuma does not expressly disclose that the shock absorbing material is elastomeric. 
In the same field of endeavor, Ekenhorst teaches that the shock absorbing material is elastomeric (Ekenhorst abstract noting the use of an elastomeric compression element in a vehicle adjustable mirror hinge, which links a mirror support to a mirror base such that the mirror can be twisted around an axis of rotation; and Ekenhorst paragraph 13 noting that the elastomeric element provides vibration absorption).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma for the same reasons as stated above in regard to claim 1. Additionally, it would have been obvious, to a person having ordinary skill in the art before the effective filing date, to use an elastomeric material for the shock absorbing member in the mirror apparatus, as it is known that elastomeric elements can be used for vibration absorption in a mirror support apparatus, for example, as used in the apparatus disclosed by Ekenhorst. As such, modified to incorporate the teachings of Ekenhorst, the teachings of Whitehead and Kakinuma include all of the limitations presented in claim 3.

In regard to claim 4, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 3 as discussed above. In addition, Kakinuma teaches wherein the damper is collinear with the spring member (Kakinuma Figs. 7 and 8 showing the shock absorbing member with a cylindrical shape, positioned vertically in a linear fashion, similar to the spring).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3. Additionally, it can be seen from Fig. 4 of Whitehead that the spring 88 is positioned vertically linearly in a cylindrical bore 60. Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date that including a shock absorbing member in such a pivot axis described in Whitehead would have the shock absorbing member being colinear with the spring 88, as the shock absorbing member is positioned around the inner cylinder of the pivot arm, as shown in Fig. 6 of Kakinuma.

In regard to claim 5, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 4 as discussed above. In addition, Kakinuma teaches wherein the damper is molded about the spring member (Kakinuma Figs. 7 and 8 showing the shock absorbing member with a cylindrical shape, positioned vertically in a linear fashion, similar to the spring).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3. Additionally, it can be seen from Fig. 4 of Whitehead that the spring 88 is positioned vertically linearly in a cylindrical bore 60. Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date that including a shock absorbing member in such a pivot axis described in Whitehead would have the shock absorbing member being colinear with the spring 88, as the shock absorbing member is molded around the inner cylinder of the pivot arm, as shown in Fig. 6 of Kakinuma.

In regard to claim 7, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 3 as discussed above. In addition, Whitehead teaches wherein the metallic spring member is adapted to absorb high amplitude and low frequency vibration (Whitehead column 7, lines 30-39 noting mirror mounting bracket 14 includes a spring 88, which biases the lower surface 58a of mounting flange 58 into frictional engagement with the upper surface 80b' of lower flange cover 80b. In this manner, in order to move mirror subassembly 12 and support arm 16 to a folded, break-away position, as shown in FIG. 3, a force must be applied to mirror subassembly 12 or support arm 16 to overcome the friction between mounting flange 58 and lower flange cover 80b and to compress spring 88). 
However, Whitehead does not expressly disclose the elastomeric damper is adapted to absorb low amplitude and high frequency vibration.
In the same field of endeavor, Kakinuma teaches the elastomeric damper is adapted to absorb low amplitude and high frequency vibration (Kakinuma column 4, lines 48-51 noting a vehicle's vibration and an external shock to be applied to the mirror case 3 is effectively absorbed by the resilient force of the shock absorbing member 8).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3.

In regard to claim 8, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 3 as discussed above. In addition, Whitehead teaches further comprising: an annular shelf in fixed relationship to the housing and centered about the axis (Whitehead Fig. 4 showing mounting portion 58 on the support arm of the housing 18, and bore 60 which is centered about the axis); and
an annular shoulder in fixed relationship to the base, centered about the axis, and spaced axially from the annular shelf (Whitehead Fig. 4 showing flanges 78a-b (with covers 80a-b) connected to the base 64, which receives the mounting portion 58, and shares the axis that is defined centered in bore 60), wherein the metallic spring member is adapted to be compressed between the annular shelf and the annular shoulder (Whitehead column 7, lines 30-39 noting mirror mounting bracket 14 includes a spring 88, which biases the lower surface 58a of mounting flange 58 into frictional engagement with the upper surface 80b' of lower flange cover 80b. In this manner, in order to move mirror subassembly 12 and support arm 16 to a folded, break-away position, as shown in FIG. 3, a force must be applied to mirror subassembly 12 or support arm 16 to overcome the friction between mounting flange 58 and lower flange cover 80b and to compress spring 88).
However, Whitehead does not expressly disclose elastomeric damper are adapted to be resiliently compressed axially between the shelf and shoulder.
In the same field of endeavor, Kakinuma teaches elastomeric damper are adapted to be resiliently compressed axially between the shelf and shoulder (Kakinuma Fig. 4 showing shock absorbing member 8 compressed axially between the mounting flanges).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3.

In regard to claim 9, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 8 as discussed above. In addition, Whitehead teaches wherein the articulating structure includes a hollow shaft disposed concentrically about the axis, the annular shelf is part of the housing, and the annular shoulder is part of the hollow shaft and projects radially outward (Whitehead Fig. 4 showing hollow bushing 62; and Whitehead column 6, lines 58-60 noting a mounting portion 58 which includes a transverse bore 60 for receiving a mounting bushing 62 which pivotally mounts support arm 16 to mounting bracket 14; Whitehead column 7, lines 15-18 noting bushing 62 extends between upper and lower mounting flanges 78a and 78b and is preferably journaled in both upper and lower mounting flanges 78a and 78b to load both flanges; and Whitehead column 10, lines 66-67 and column 11, lines 1-2 noting the folding portion of the mirror assembly folding or pivoting around a fold-away axis, for example, bushing 62)
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3.

In regard to claim 10, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 9 as discussed above. In addition, Whitehead teaches wherein the annular shelf defines an opening (Whitehead Fig. 4 showing mounting portion 58 on the support arm of the housing 18, and bore 60 which is centered about the axis) through which the hollow shaft extends (Whitehead column 6, lines 58-60 noting a mounting portion 58 which includes a transverse bore 60 for receiving a mounting bushing 62 which pivotally mounts support arm 16 to mounting bracket 14).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3.

In regard to claim 11, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 10 as discussed above. In addition, Whitehead teaches wherein the hollow shaft is fixedly attached to the base and is axially displaceable with respect to the housing (Whitehead Fig. 4 showing hollow bushing 62; and Whitehead column 6, lines 58-60 noting a mounting portion 58 which includes a transverse bore 60 for receiving a mounting bushing 62 which pivotally mounts support arm 16 to mounting bracket 14; Whitehead column 7, lines 15-18 noting bushing 62 extends between upper and lower mounting flanges 78a and 78b and is preferably journaled in both upper and lower mounting flanges 78a and 78b to load both flanges; and Whitehead column 10, lines 66-67 and column 11, lines 1-2 noting the folding portion of the mirror assembly folding or pivoting around a fold-away axis, for example, bushing 62).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3.

In regard to claim 12, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 8 as discussed above. In addition, Whitehead teaches wherein the metallic spring member is a spring centered about the axis (Whitehead Fig. 4 showing spring 88 centered about the axis defined as the center of bore 60 and bushing 62).
However, Whitehead does not expressly disclose the elastomeric damper is molded about at least a portion of the spring.
In the same field of endeavor, Kakinuma teaches the elastomeric damper is molded about at least a portion of the spring (Kakinuma Figs. 7 and 8 showing the shock absorbing member with a cylindrical shape, positioned vertically in a linear fashion, similar to the spring).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3. Additionally, it can be seen from Fig. 4 of Whitehead that the spring 88 is positioned vertically linearly in a cylindrical bore 60. Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date that including a shock absorbing member in such a pivot axis described in Whitehead would have the shock absorbing member being colinear with the spring 88, as the shock absorbing member is molded around the inner cylinder of the pivot arm, as shown in Fig. 6 of Kakinuma.

In regard to claim 13, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 8 as discussed above. In addition, Whitehead teaches wherein the metallic spring member includes a first end portion in direct axial contact with annular shelf, and an opposite second end portion in direct axial contact with the annular shoulder (Whitehead Fig. 4 showing spring 88 centered about the axis defined as the center of bore 60 and bushing 62; Whitehead column 7, lines 30-39 noting mirror mounting bracket 14 includes a spring 88, which biases the lower surface 58a of mounting flange 58 into frictional engagement with the upper surface 80b' of lower flange cover 80b; and Whitehead Fig. 4 showing the spring 88 has two ends which contact flanges through the mounting portion 58).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3.

In regard to claim 14, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 13 as discussed above. In addition, Kakinuma teaches wherein the elastomeric damper includes a first end portion opposing and spaced axially from the annular shelf, and an opposite second end portion opposing and spaced axially from the annular shoulder (Kakinuma Fig. 4 showing shock absorbing member 8 compressed axially between the mounting flanges, with a cylindrical shape comprising a top and bottom end; Kakinuma Fig. 8 showing the shock absorbing member with a cylindrical shape, positioned vertically in a linear fashion between the mounting flanges).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3.

In regard to claim 15, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 8 as discussed above. In addition, Kakinuma teaches wherein the elastomeric damper includes a first end portion in direct axial contact with the annular shelf, and an opposite second end portion in direct axial contact with the annular shoulder (Kakinuma Fig. 4 showing shock absorbing member 8 compressed axially between the mounting flanges, with a cylindrical shape comprising a top and bottom end; Kakinuma Fig. 8 showing the shock absorbing member with a cylindrical shape, positioned vertically in a linear fashion between the mounting flanges).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3.

In regard to claim 16, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 15 as discussed above. In addition, Whitehead teaches wherein the metallic spring member includes a first end portion opposing and spaced axially from the annular shelf, and an opposite second end portion opposing and spaced axially from the annular shoulder (Whitehead Fig. 4 showing spring 88 centered about the axis defined as the center of bore 60 and bushing 62; Whitehead column 7, lines 30-39 noting mirror mounting bracket 14 includes a spring 88, which biases the lower surface 58a of mounting flange 58 into frictional engagement with the upper surface 80b' of lower flange cover 80b; and Whitehead Fig. 4 showing the spring 88 has two ends which contact flanges through the mounting portion 58).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3.

In regard to claim 17, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 8 as discussed above. In addition, Kakinuma teaches wherein the elastomeric damper includes a cylindrical shape centered to the axis (Kakinuma Fig. 4 showing shock absorbing member 8 compressed axially between the mounting flanges, with a cylindrical shape comprising a top and bottom end; Kakinuma Fig. 8 showing the shock absorbing member with a cylindrical shape, positioned vertically in a linear fashion between the mounting flanges, centered about the pivot axis) and displaced radial from the metallic spring member (Kakinuma Figs. 7 and 8 showing the shock absorbing member with a cylindrical shape, positioned vertically in a linear fashion, similar to the spring).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3. Additionally, it can be seen from Fig. 4 of Whitehead that the spring 88 is positioned vertically linearly in a cylindrical bore 60. Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date that including a shock absorbing member in such a pivot axis described in Whitehead would have the shock absorbing member being colinear with the spring 88, as the shock absorbing member is molded around the inner cylinder of the pivot arm, as shown in Fig. 6 of Kakinuma.

In regard to claim 18, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 17 as discussed above. In addition, Whitehead teaches wherein the cylindrical shape and metallic spring member are both in direct axial contact with the annular shoulder and the annular shelf (Whitehead Fig. 4 showing spring 88 centered about the axis defined as the center of bore 60 and bushing 62; Whitehead column 7, lines 30-39 noting mirror mounting bracket 14 includes a spring 88, which biases the lower surface 58a of mounting flange 58 into frictional engagement with the upper surface 80b' of lower flange cover 80b; and Whitehead Fig. 4 showing the spring 88 has two ends which contact flanges through the mounting portion 58).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3. Additionally, it can be seen from Fig. 4 of Whitehead that the spring 88 is positioned vertically linearly in a cylindrical bore 60. Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date that including a shock absorbing member in such a pivot axis described in Whitehead would have the shock absorbing member being colinear with the spring 88, as the shock absorbing member is molded around the inner cylinder of the pivot arm, as shown in Fig. 6 of Kakinuma.

In regard to claim 20, Whitehead, Kakinuma, and Ekenhorst teach all of the limitations of claim 8 as discussed above. In addition, Whitehead teaches wherein the metallic spring member includes a first end portion and a second end portion, and one of the first and second end portions is in direct axial contact with the respective annular shelf and annular shoulder (Whitehead Fig. 4 showing spring 88 centered about the axis defined as the center of bore 60 and bushing 62; Whitehead column 7, lines 30-39 noting mirror mounting bracket 14 includes a spring 88, which biases the lower surface 58a of mounting flange 58 into frictional engagement with the upper surface 80b' of lower flange cover 80b; and Whitehead Fig. 4 showing the spring 88 has two ends which contact flanges through the mounting portion 58).
However, Whitehead does not expressly disclose wherein the elastomeric damper includes a first end portion and a second end portion, and one of the first and second end portions of the elastomeric damper is in direct axial contact with the other of the respective annular shelf and the annular shoulder.
In the same field of endeavor, Kakinuma teaches wherein the elastomeric damper includes a first end portion and a second end portion, and one of the first and second end portions of the elastomeric damper is in direct axial contact with the other of the respective annular shelf and the annular shoulder (Kakinuma Fig. 4 showing shock absorbing member 8 compressed axially between the mounting flanges, with a cylindrical shape comprising a top and bottom end; Kakinuma Fig. 8 showing the shock absorbing member with a cylindrical shape, positioned vertically in a linear fashion between the mounting flanges, centered about the pivot axis).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Whitehead with the teachings of Kakinuma and Ekenhorst for the same reasons as stated above in regard to claim 3. Additionally, it can be seen from Fig. 4 of Whitehead that the spring 88 is positioned vertically linearly in a cylindrical bore 60. Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date that including a shock absorbing member in such a pivot axis described in Whitehead would have the shock absorbing member being colinear with the spring 88, as the shock absorbing member is molded around the inner cylinder of the pivot arm, as shown in Fig. 6 of Kakinuma.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or disclose an elastomeric damper compressed between an annular shelf and annular shoulder, in which the elastomeric damper further includes at least one end flange projecting radially outward from its cylindrical shape, and wherein the spring member is in direct contact with at least one of the end flanges, as claimed in dependent claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Binfet – U.S. Patent No. 6,880,940
Ochs – U.S. Patent No. 6,390,630
Oesterholt et al. – U.S. Patent No. 6,130,514
Hoek – U.S. Patent No. 6,116,743
Nyhof et al. – U.S. Patent No. 5,818,650
Ditzel et al. – U.S. Publication No. 2017/0227084

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488